                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-20
                                                            910 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page1 1ofof2424



                     1   KEKER, VAN NEST & PETERS LLP               MORGAN, LEWIS & BOCKIUS LLP
                         Robert A. Van Nest (SBN 84065)             Richard S. Taffet (pro hac vice)
                     2   rvannest@keker.com                         richard.taffet@morganlewis.com
                         Eugene M. Paige (SBN 202849)               101 Park Avenue
                     3   epaige@keker.com                           New York, NY 10178-0060
                         Justina Sessions (SBN 270914)              Telephone: (212) 309-6000
                     4   jsessions@keker.com                        Facsimile: (212) 309-6001
                         633 Battery Street
                     5   San Francisco, CA 94111-1809               MORGAN, LEWIS & BOCKIUS LLP
                         Telephone: (415) 391-5400                  Willard K. Tom (pro hac vice)
                     6   Facsimile: (415) 397-7188                  willard.tom@morganlewis.com
                                                                    1111 Pennsylvania Avenue NW
                     7   CRAVATH, SWAINE & MOORE LLP                Washington, DC 20004-2541
                         Gary A. Bornstein (pro hac vice)           Telephone: (202) 739-3000
                     8   gbornstein@cravath.com                     Facsimile: (202) 739-3001
                         Yonatan Even (pro hac vice) yeven@cravath.com
                     9   825 Eighth Avenue                             MORGAN, LEWIS & BOCKIUS LLP
                         New York, New York 10019-7475                 Geoffrey T. Holtz (SBN 191370)
                    10   Telephone: (212) 474-1000                     gholtz@morganlewis.com
                         Facsimile: (212) 474-3700                     One Market, Spear Street Tower
                    11                                                 San Francisco, CA 94105-1596
                         Attorneys for Defendant                       Telephone: (415) 442-1000
                    12   QUALCOMM INCORPORATED                         Facsimile: (415) 442-1001

                    13
                                                   UNITED STATES DISTRICT COURT
                    14
                                                NORTHERN DISTRICT OF CALIFORNIA
                    15                                   SAN JOSE DIVISION
                    16
                         FEDERAL TRADE COMMISSION,                    Case No. 5:17-cv-00220-LHK-NMC
                    17
                                            Plaintiff,                DECLARATION OF DR. EDWARD G.
                    18                                                TIEDEMANN, JR. IN SUPPORT OF
                                     vs.                              DEFENDANT QUALCOMM
                    19
                         QUALCOMM INCORPORATED, a Delaware            INCORPORATED’S OPPOSITION TO
                    20   corporation,                                 MOTION FOR PARTIAL SUMMARY
                                                                      JUDGMENT ON QUALCOMM’S
                    21                      Defendant.                STANDARD ESSENTIAL PATENT
                                                                      LICENSING COMMITMENTS
                    22
                                                                      Date:    October 18, 2018
                    23                                                Time:    1:30 p.m.
                                                                      Dept.:   Courtroom 8, 4th Floor
                    24                                                Judge:   Hon. Lucy H. Koh
                    25

                    26                                                Trial Date: January 4, 2019
                    27

                    28
MORGAN, LEWIS &                                                                Tiedemann Declaration ISO Opposition to
 BOCKIUS LLP                                                                             Motion for Summary Judgment
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                                   Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-20
                                                            910 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page2 2ofof2424



                     1                    DECLARATION OF DR. EDWARD G. TIEDEMANN, JR.
                     2          I, Dr. Edward G. Tiedemann, Jr., hereby declare as follows:
                     3          1.     I am currently a Senior Vice President of Engineering of Qualcomm Technologies,
                     4   Inc. I have been employed by Qualcomm since 1988.
                     5          2.     I submit this declaration in support of Qualcomm’s Opposition to Motion for Partial
                     6   Summary Judgment on Qualcomm’s Standard Essential Patent Licensing Commitments.
                     7          3.     I received a Doctorate from the Massachusetts Institute of Technology in Electrical
                     8   Engineering and Computer Science in 1986, a Master’s degree from Purdue University in Electrical
                     9   Engineering in 1977, and a Bachelor of Science degree from Virginia Polytechnic Institute and
                    10   State University (“Virginia Tech”) in Electrical Engineering in 1975.
                    11          4.     I have led Qualcomm’s worldwide standardization and industry organization
                    12   activities since approximately 1991.
                    13          5.     I have been involved with the Telecommunications Industry Association (“TIA”)
                    14   since early 1992. I was heavily involved in the design, development, and standardization of the
                    15   TIA/EIA/IS-95 CDMA system, also called cdmaOne. I also led Qualcomm’s, and much of the
                    16   industry’s, efforts in the design and development of the third-generation cdma2000 standards 1x,
                    17   published by TIA as TIA/EIA/IS-2000. I was also involved in 1xEV-DO, published by TIA as
                    18   TIA/EIA/IS-856, through my roles in the 3rd Generation Partnership Project (“3GPP”).
                    19   Additionally, I led the offline industry group on Machine to Machine (“M2M”) convergence, which
                    20   resulted in oneM2M, the global standards initiative for Machine to Machine Communications and
                    21   the Internet of Things. I serve on the Board of Directors of the Open Mobile Alliance and the Open
                    22   Connectivity Foundation.
                    23          6.     Over the years, I have chaired multiple groups involved in the standardization of
                    24   CDMA. Beginning in 1992, I chaired TR45.5.3.1, which was responsible for the physical layer of
                    25   CDMA. TR45.5.3.1 developed the physical layer for the TIA/EIA/IS-95, TIA/EIA/IS-95-A, and
                    26   TIA/EIA-95-B, and TIA/EIA/IS-2000 standards. When the 3rd Generation Partnership Project 2
                    27   (“3GPP2”) was founded in 1999, I began chairing Working Group 3 of the Technical Specification
                    28   Group for the air interface, TSG-C, which had responsibility for the physical layer covering both
MORGAN, LEWIS &                                                                       Tiedemann Declaration ISO Opposition to
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                        1                      Motion for Summary Judgment
  SAN FRANCISCO                                                                           Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-20
                                                            910 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page3 3ofof2424



                     1   TIA/EIA/IS-2000 and TIA/EIA/IS-856. In December 2009, I began chairing 3GPP2 TSG-C, which
                     2   had responsibility for all aspects of the CDMA air interface. When TSG-A and TSG-C merged at
                     3   the beginning of 2013, I began chairing 3GPP2 TSG-AC: Access Network & Air Interfaces.
                     4          7.      In 2008, I received the 3G-CDMA Industry Achievement Award for Industry
                     5   Leadership from the CDMA Development Group (CDG) for my “long-running contribution to
                     6   CDMA development and standardization.” See CDG Press Releases, “2008 3G CDMA Industry
                     7   Achievement Awards Presented by the CDG in San Diego,” CDMA Development Group (Nov. 20,
                     8   2008), available at http://www.cdg.org/news/press/2008/Nov20_08.asp (last accessed September
                     9   17, 2018). In 2009, I received the Global IT Innovator and Leadership Award from Yonsei
                    10   University in Korea. In addition, I have received the 2010 Virginia Tech College of Engineering
                    11   Distinguished Alumni Service Award, and in 2014 became a member of the Virginia Tech
                    12   Academy of Engineering Excellence. I have received both the Purdue University College of
                    13   Engineering Distinguished Engineering Alumnus and the Purdue University Outstanding Electrical
                    14   and Computer Engineer Awards. I served as general chair of the IEEE Globecom 2015 Conference,
                    15   one of the IEEE Communications Society’s two flagship conferences.
                    16     I.   Summary
                    17          8.      I   understand   that   the   FTC    argues   that   modem     chips    practice   the
                    18   Telecommunications Industry Association (TIA) standards for the CDMA family of wireless
                    19   standards, including cdmaOne, cdma2000 1x, and 1xEV-DO. As a technical matter, this is
                    20   incorrect because a modem chip cannot practice these standards.
                    21          9.      The TIA published the original cdmaOne standard as IS-95, and additional versions
                    22   as IS-95-A and IS-95-B. The first version of the cdma2000 standard was published in August 1999
                    23   by the TIA in the United States in six parts under the titles TIA/EIA/IS-2000.1 through TIA/EIA/IS-
                    24   2000.6. 3GPP2 then took over the further development and maintenance of the CDMA family of
                    25   standards, so that all documents were first developed as 3GPP2 specifications and then published
                    26   as standards. For example, the “A” version, TIA/EIA/IS-2000-A, was first published by 3GPP2
                    27   and then transposed into a TIA standard in 2000. 3GPP2 also developed 1x- EV-DO, which was
                    28   published by TIA as the TIA/EIA/IS-856 standard. With a few minor exceptions, all specifications
MORGAN, LEWIS &                                                                        Tiedemann Declaration ISO Opposition to
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                        2                       Motion for Summary Judgment
  SAN FRANCISCO                                                                            Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-20
                                                            910 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page4 4ofof2424



                     1   developed by 3GPP2 have been published by TIA as standards. I collectively refer to the
                     2   documents produced by TIA and 3GPP2 as the CDMA Cellular Standards.
                     3          10.     3GPP2 is a collaboration of Standard Development Organizations (“SDOs”), called
                     4   Organizational Partners, to bring high-quality mobile telecommunications to a worldwide mass
                     5   market by achieving the goals of increasing the speed and ease of wireless communications. Five
                     6   SDOs comprise the Organizational Partners of 3GPP2: ARIB – Association of Radio Industries
                     7   and Businesses (Japan), CCSA – China Communications Standards Association (China), TIA –
                     8   Telecommunications Industry Association (North America), TTA – Telecommunications
                     9   Technology Association (Korea), and TTC – Telecommunications Technology Committee
                    10   (Japan).
                    11          11.     During most of the 2000s, 3GPP2 had four Technical Specification Groups
                    12   (“TSGs”) comprised of representatives from 3GPP2’s individual member companies: TSG-A
                    13   (Access Network), TSG-C (Air Interfaces), TSG-S (Systems Aspects), and TSG-X (Core
                    14   Network). At the beginning of 2013, these four TSGs merged to form two TSGs: TSG-AC (Access
                    15   Network & Air Interfaces) and TSG-SX (System Aspects & Core Network). Through the work of
                    16   the TSGs, 3GPP2 produces technical specifications. Each of the Organizational Partners then
                    17   transpose the 3GPP2 technical specifications into “standards.”
                    18          12.     When adopting or transposing 3GPP2 specifications within their regions, the
                    19   Organizational Partner SDOs do not change any of the substantive text of the 3GPP2 specification.
                    20   Any modifications are made only to conform to specific local requirements. For this reason, I refer
                    21   to the CDMA Cellular Standards and documents in this declaration as adopted by TIA.
                    22          13.     CDMA Cellular Standards have no notion of modem chips, and a modem chip does
                    23   not practice a CDMA Cellular Standard. In my years of participation in 3GPP2 and TIA activities
                    24   and supervising others participating in those activities, I have not been aware of any 3GPP2 project
                    25   proposals, Work Items, Technical Reports, or Technical Specifications for modem chips.
                    26          14.     Instead, the CDMA Cellular Standards and the development efforts underlying these
                    27   standards address performance, interoperability, and communication protocols between the entities
                    28   that make-up the cellular system: an end-user device (called a “mobile station”); an access network
MORGAN, LEWIS &                                                                        Tiedemann Declaration ISO Opposition to
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                         3                      Motion for Summary Judgment
  SAN FRANCISCO                                                                            Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-20
                                                            910 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page5 5ofof2424



                     1   consisting of a base station and several other elements that facilitate communications with the
                     2   mobile station; and a core network that maintains subscription information and manages
                     3   authorization and authentication of the mobile station, and transfers information sent/received by
                     4   the base station to a wired network, or—for communications to another mobile station—to the
                     5   access network servicing that mobile station.
                     6          15.     CDMA Cellular Standards do not define how a mobile station is constructed, nor do
                     7   they even define the components of a mobile station. Instead, these standards provide mobile
                     8   station manufacturers broad discretion regarding how to construct a mobile station. For example,
                     9   TIA/EIA/IS-2000—the cdma2000 cellular communication standard for 3G that was produced in
                    10   3GPP2 and published as a standard by TIA in August 1999—defines and provides solutions to
                    11   technical problems at the level of the mobile station and base station.
                    12          16.     More specifically, a modem chip does not practice CDMA Cellular Standards for at
                    13   least the following reasons, each explained in further detail below, with reference to CDMA
                    14   Cellular Standards:
                    15                      a. First, the express purpose of the CDMA Cellular Standards is to define the
                    16                          technical   requirements       for   mobile   stations.       For     example,
                    17                          Telecommunications Industry Association, “Introduction to cdma2000
                    18                          Spread Spectrum Systems” TIA/EIA/IS-2000.1-C, at 1-1 (May 2002)
                    19                          (Exhibit 1) provides:
                    20
                    21

                    22

                    23

                    24
                                                See also Telecommunications Industry Association, “Mobile Station-Base
                    25
                                                Station Compatibility Standard for Dual-Mode Wideband Spread Spectrum
                    26
                                                Cellular System,” TIA/EIA/IS-95-A, Preface, at i (May 1995) (Exhibit 2)
                    27
                                                (“These technical requirements form a compatibility standard for cellular
                    28
MORGAN, LEWIS &                                                                         Tiedemann Declaration ISO Opposition to
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                          4                      Motion for Summary Judgment
  SAN FRANCISCO                                                                             Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-20
                                                            910 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page6 6ofof2424



                     1                      mobile telecommunications systems. They ensure that a mobile station can
                     2                      obtain service in any cellular system manufactured according to this
                     3                      standard. These requirements do not address the quality or reliability of that
                     4                      service, nor do they cover equipment performance or measurement
                     5                      procedures.”).
                     6                   b. Second, CDMA Cellular Standards define interfaces among, and the
                     7                      operation of, the major subsystems of the cellular system/network. The basic
                     8                      subdivision is between mobile stations (also called “Access Terminals,” or
                     9                      “ATs”) and infrastructure equipment, as exemplified in Figure 1.3-1 (below)
                    10                      of Telecommunications Industry Association, “cdma2000 High Rate Packet
                    11                      Data Air Interface Specification,” TIA-856-B-2[E], at 1-2 (July 2012)
                    12                      (Exhibit 3) (also known as “cdma2000 1xEV-DO Revision B”). “Mobile
                    13                      station” refers to a complete device such as a cellular handset, smartphone,
                    14                      tablet, or other end-user device. I use the term “Infrastructure Equipment”
                    15                      to refer to the network equipment such as base stations and the mobile
                    16                      switching centers (similar splits between functional elements in a cellular
                    17                      system showing a focus on mobile stations are discussed in greater detail
                    18                      below for other CDMA Cellular Standards, including TIA/EIA/IS-95-A and
                    19                      TIA/EIA/IS-2000).
                    20
                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28                   c. Third, the mobile station is the functional element used in CDMA standards
MORGAN, LEWIS &                                                                     Tiedemann Declaration ISO Opposition to
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                     5                       Motion for Summary Judgment
  SAN FRANCISCO                                                                         Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-20
                                                            910 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page7 7ofof2424



                     1                       descriptions. Beyond defining the mobile station as including a SIM card or
                     2                       Terminal Equipment, the mobile station is not further partitioned. That is, if
                     3                       the CDMA Cellular Standards intended to further parse the mobile station
                     4                       and specify the inclusion or operation of a particular component like a
                     5                       modem chip, they knew how to but did not do so.
                     6                    d. Fourth, CDMA Cellular Standards are voluminous. In the parlance of
                     7                       CDMA Cellular Standards, a technical description in a specification is
                     8                       mandatory if it uses the word “shall.” The CDMA Cellular Standards
                     9                       include thousands of instances stating that the “mobile station shall” meet
                    10                       some particular performance or communication requirement. These same
                    11                       standards do not, however, discuss—let alone provide—that a “modem
                    12                       chip” (or some equivalent term) meet any particular performance or
                    13                       communication requirement. This is consistent with the fact that the CDMA
                    14                       Cellular Standards define the requirements of a fully network operational
                    15                       device like a mobile station instead of its components.
                    16                    e. Fifth, CDMA Cellular Standards define and provide for testing to determine
                    17                       conformance of devices with the standards’ requirements. These testing
                    18                       specifications are at the mobile station level, defining how an entire, discrete
                    19                       mobile station must communicate with and operate in the network. The
                    20                       testing specifications are about conformance and performance testing of the
                    21                       mobile station.    They do not call for—let alone provide descriptive
                    22                       procedures for—testing of modem chips.
                    23    II.   3GPP2 Structural Elements and Requirements
                    24             17. The CDMA Cellular Standards cannot be practiced by a modem chip by itself. The
                    25                CDMA Cellular Standards do not specify the design or implementation of
                    26                components in modem chips. In fact, the standards do not address modem chips at
                    27                all. The CDMA Cellular Standards neither use the terms “chipset,” “baseband
                    28                processor,” or “modem chip,” nor do they define any such terms. Rather, the CDMA
MORGAN, LEWIS &                                                                       Tiedemann Declaration ISO Opposition to
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                       6                       Motion for Summary Judgment
  SAN FRANCISCO                                                                           Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-20
                                                            910 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page8 8ofof2424



                     1                  Cellular Standards refer to a “mobile station,” defined as “a station that
                     2                  communicates with the base station.” See, e.g., Telecommunications Industry
                     3                  Association, “Physical Layer Standard for cdma2000 Spread Spectrum Systems,”
                     4                  TIA-2000.2-F-1[E], at 1-9 (July 2014) (Exhibit 4).
                     5          18.     The CDMA Cellular Standards do not describe how a compliant mobile station is to
                     6   be constructed. Any design of the physical hardware of the mobile station is acceptable, provided
                     7   that the end product adheres to the communications protocols and constraints of the standards. This
                     8   is set forth in the stated purpose of the CDMA Cellular Standards:
                     9                  The technical requirements contained in cdma2000 form a
                    10                  compatibility standard for CDMA systems. They ensure that a
                    11                  mobile station can obtain service in a system manufactured in
                    12                  accordance with the cdma2000 standards. The requirements do not
                    13                  address the quality or reliability of that service, nor do they cover
                    14                  equipment      performance       or    measurement        procedures.
                    15                  Compatibility, as used in connection with cdma2000, is understood
                    16                  to mean: any cdma2000 mobile station is able to place and receive
                    17                  calls in cdma2000 or IS-95 systems.
                    18   TIA/EIA/IS-2000.1-C (Exhibit 1) at 1-1; see also TIA/EIA/IS-95-A (Exhibit 2), Preface, at i; and
                    19   TIA-856-B-2[E] (Exhibit 3) at 1-2. Mobile station manufacturers specifically did not want to
                    20   discuss any partitioning of the mobile station during standards meetings as they did not want the
                    21   CDMA Cellular Standards to put any constraints on their implementations. Thus, the standards are
                    22   what are required for interoperability between the entire mobile station and the base station, and to
                    23   have acceptable performance of the entire mobile station.
                    24          19.     That a mobile station would require more than a bare modem chip to practice the
                    25   CDMA Cellular Standards is illustrated by the following excerpts from the standards.
                    26          20.     TIA/EIA/IS-95-A (Exhibit 2), titled “Mobile Station-Base Station Compatibility
                    27   Standard for Dual-Mode Wideband Spread Spectrum Cellular System,” defines cellular
                    28   connectivity between mobile stations and base stations. By its express terms, the standard defines
MORGAN, LEWIS &                                                                         Tiedemann Declaration ISO Opposition to
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                         7                       Motion for Summary Judgment
  SAN FRANCISCO                                                                             Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-20
                                                            910 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page9 9ofof2424



                     1   mobile station requirements. For example, IS-95-A, Section 6 defines the “Requirements for
                     2   Mobile Station CDMA Operation,” and “describes the requirements for CDMA-analog dual-mode
                     3   mobile stations operating in the CDMA mode. A mobile station complying with these requirements
                     4   will be able to operate with CDMA base stations complying with this document.” Id. at ii.
                     5          21.     TIA/EIA/IS-2000-F (Exhibit 4), titled “Physical Layer Standard for cdma2000
                     6   Spread Spectrum Systems,” defines cellular connectivity between mobile stations and base stations.
                     7   See TIA-2000.2-F-1[E] (Exhibit 4). For example, IS-2000.2-F-1[E] contains two primary sections:
                     8   (a) “Requirements for Mobile Station CDMA Operation,” and (b) “Requirements for Base Station
                     9   CDMA Operation.” The standard refers to the mobile station in the first section as follows: “This
                    10   section describes the physical layer requirements for mobile stations operating in the CDMA
                    11   mode.” See id. at xliii. This specification defines how a complete, discrete end-user device
                    12   communicates with a base station. For example, IS-2000.2-F-1[E] contains 344 “mobile station
                    13   shall” requirements, and never mentions a modem chip or otherwise defines the architecture or
                    14   subcomponents of a mobile station.
                    15          22.     TIA-856 (Exhibit 3), titled “cdma2000 High Rate Packet Data Air Interface
                    16   Specification,” is part of the EV-DO family of cdma2000 standards, and explains in the introduction
                    17   that the EV-DO standards define protocols for access to the network, rather than defining the
                    18   implementation of mobile stations or sub-components, such as modem chips. In this section, the
                    19   mobile stations are referred to as “Access Terminals:”
                    20                  These requirements ensure that a compliant access terminal can
                    21                  obtain service through any access network conforming to this
                    22                  standard.   These requirements do not address the quality or
                    23                  reliability of that service, nor do they cover equipment performance
                    24                  or   measurement      procedures. . . . Compatibility,   as   used   in
                    25                  connection with this standard, is understood to mean: Any access
                    26                  terminal can obtain service through any access network conforming
                    27                  to this standard. Conversely, all access networks conforming to this
                    28                  standard can service access terminals.
MORGAN, LEWIS &                                                                          Tiedemann Declaration ISO Opposition to
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                          8                       Motion for Summary Judgment
  SAN FRANCISCO                                                                              Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-20
                                                            910 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page1010ofof2424



                     1
                         TIA-856-B-2[E] (Exhibit 3) at 1-1.
                     2
                                 23.   This specification goes on to illustrate the “Architecture Reference Model” that
                     3
                         defines the system layout, where the Access Terminal is the basic building block for defining
                     4
                         functionality in the EV-DO family of standards:
                     5

                     6

                     7

                     8

                     9

                    10

                    11

                    12

                    13

                    14

                    15
                         Id. at 1-2.
                    16           24.   TIA-856 (Exhibit 3) defines the “Access Terminal (AT)” as:
                    17                 A device providing data connectivity to a user. An access terminal
                    18                 may be connected to a computing device such as a laptop personal
                    19                 computer or it may be a self-contained data device such as a personal
                    20                 digital assistant. An access terminal is equivalent to a mobile station
                    21                 in [TIA/EIA/IS-2000-2-A, Physical Layer Standard for cdma2000
                    22                 Spread Spectrum Systems].
                    23   Id. at 1-12. There is no further partition of the Access Terminal into components such as a modem
                    24   chip.
                    25           25.   TIA/EIA-637-B (Exhibit 5), titled “Short Message Services for Wideband Spread
                    26   Spectrum Systems,” defines cellular protocols for transmitting and receiving SMS messages (i.e.,
                    27   what are known colloquially as text messages). See Telecommunications Industry Association,
                    28
MORGAN, LEWIS &                                                                         Tiedemann Declaration ISO Opposition to
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                          9                      Motion for Summary Judgment
  SAN FRANCISCO                                                                             Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-20
                                                            910 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page1111ofof2424



                     1   “Short Message Services for Wideband Spread Spectrum Systems,” TIA/EIA-637-B (January
                     2   2002) (Exhibit 5). The standard begins:
                     3   Id. at 1-1.
                     4              26.   At the original writing of this text, in the early 1990s, it was envisioned that the
                     5

                     6

                     7

                     8

                     9

                    10

                    11

                    12   communication was between the mobile station and some user device in the network for entering

                    13   and receiving text messages. Today, most of us think of text messages as going between mobile

                    14   stations, though they go through the SMS message center (MC) to reach the receiving mobile

                    15   station.

                    16              27.   As with the other standards in the CDMA Cellular Standards family, the

                    17   TIA/EIA-637-B definitions are centered on the mobile station, with references to the UIM (i.e., the

                    18   SIM card). The standard makes no reference to any other sub-part of the mobile station, such as a

                    19   modem chip. By contrast, the specification recites that the “mobile station shall…” perform various

                    20   functions 31 times.

                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28
MORGAN, LEWIS &                                                                          Tiedemann Declaration ISO Opposition to
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                          10                      Motion for Summary Judgment
  SAN FRANCISCO                                                                              Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-20
                                                            910 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page1212ofof2424



                     1

                     2

                     3

                     4

                     5

                     6

                     7

                     8

                     9

                    10

                    11

                    12
                         Id. at 1-7.
                    13
                                 28.   TIA-683-E (Exhibit 6), titled “Over-the-Air Service Provisioning of Mobile Stations
                    14
                         in Spread Spectrum Systems,” enables remotely updating mobile station software or settings. See
                    15
                         Telecommunications Industry Association, “Over-the-Air Service Provisioning of Mobile Stations
                    16
                         in Spread Spectrum Systems,” TIA-683-E-1[E] (May 2012) (Exhibit 6). The standard makes no
                    17
                         reference to any other sub-part of the mobile station, such as a modem chip. By contrast, the
                    18
                         specification recites that the “mobile station shall…” perform various functions 1,162 times. For
                    19
                         example, Section 2.2.3, titled “Mobile Station Procedures,” defines messaging requirements in
                    20
                         terms of the mobile station, as shown below:
                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28
MORGAN, LEWIS &                                                                      Tiedemann Declaration ISO Opposition to
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                       11                     Motion for Summary Judgment
  SAN FRANCISCO                                                                          Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-20
                                                            910 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page1313ofof2424



                     1

                     2

                     3

                     4

                     5

                     6

                     7

                     8

                     9

                    10

                    11

                    12

                    13

                    14   Id. at 2-18.
                    15           29.    TIA/EIA/IS-707-A (Exhibit 7), titled “Data Service Options for Wideband Spread
                    16   Spectrum Systems,” introduces the network model in TIA/EIA/IS-707-A.1 that defines the primary
                    17   components of the CDMA system described in the IS-707 standards:
                    18

                    19

                    20
                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28
MORGAN, LEWIS &                                                                     Tiedemann Declaration ISO Opposition to
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                     12                      Motion for Summary Judgment
  SAN FRANCISCO                                                                         Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-20
                                                            910 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page1414ofof2424



                     1

                     2

                     3

                     4

                     5

                     6

                     7

                     8

                     9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18
                         Telecommunications Industry Association, “Data Service Options for Wideband Spread
                    19
                         Spectrum Systems,” TIA/EIA/IS-707-A.1 at 2-1 (April 1999) (Exhibit 7). The standard also
                    20
                         states that:
                    21

                    22

                    23

                    24

                    25

                    26
                         Id. at 1-3.
                    27

                    28           30.    Although the mobile station (“MS”) is illustrated as containing MT0 and MT2, this
MORGAN, LEWIS &                                                                      Tiedemann Declaration ISO Opposition to
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                      13                      Motion for Summary Judgment
  SAN FRANCISCO                                                                          Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-20
                                                            910 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page1515ofof2424



                     1   is not intended to convey that the mobile station comprises two separate devices. Rather, a MT0 is
                     2   a device such as a handset which has a keyboard and display. In the parlance of the standard, a
                     3   MT2 is a mobile communications device which has an interface (Rm) to an external keyboard and
                     4   display. The Rm interface is described in TIA/EIA/IS-707-A.3 as EIA/TIA-232-E, perhaps better
                     5   known as RS-232, and using the standard AT command set.
                     6          31.     TIA/EIA/IS-707-A.1 (Exhibit 7) also provides a written description of each network
                     7   element:
                     8

                     9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20
                    21

                    22

                    23   Id. at 2-1 and 2-2.
                    24          32.     Notably, the standard provides that the “only network entity that is by definition a
                    25   physical device is the MS. Each of the others may be a physical device, it may form part of a
                    26   physical device, or it may be distributed over a number of physical devices.” Id. at 2-1. That is,
                    27   the standard points to a mobile station as the physical device in the network, showing how CDMA
                    28
MORGAN, LEWIS &                                                                        Tiedemann Declaration ISO Opposition to
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                        14                      Motion for Summary Judgment
  SAN FRANCISCO                                                                            Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-20
                                                            910 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page1616ofof2424



                     1   Cellular Standards are built around end-users’ physical mobile stations.                 Nowhere in
                     2   TIA/EIA/IS 707 does the standard mention a chip. During standards development, there was no
                     3   effort to further partition the end-user’s mobile station. Indeed, equipment manufacturers were
                     4   resistant to further partitioning, as they wanted to maintain their own design flexibility.
                     5          33.     TIA/EIA-41-D (Exhibit 8), titled “Cellular Radiotelecommunications Intersystem
                     6   Operations,” also consistently defines the mobile station as the fundamental network element for
                     7   defining standardized functionality for the end-user.           See Telecommunications Industry
                     8   Association, “Cellular Radiotelecommunications Intersystem Operations,” TIA/EIA-41-D
                     9   (December 1997) (Exhibit 8). For example, Chapter 5 defines the Network Reference Model, tying
                    10   all system network nodes to the mobile station being serviced:
                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20
                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28
MORGAN, LEWIS &                                                                          Tiedemann Declaration ISO Opposition to
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                         15                       Motion for Summary Judgment
  SAN FRANCISCO                                                                              Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-20
                                                            910 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page1717ofof2424



                     1

                     2

                     3

                     4

                     5

                     6

                     7

                     8

                     9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20
                    21   Id. at 1-24.

                    22              34.   Accordingly, the call flow diagrams of TIA/EIA-41-D (Exhibit 8) define

                    23   information flows in relation to the mobile station being serviced by these various network nodes,

                    24   as shown below in Figure 7. The standard contains no concept of communications to any

                    25   subcomponent within the mobile station, but rather designs communications to and from the mobile

                    26   station.

                    27

                    28
MORGAN, LEWIS &                                                                       Tiedemann Declaration ISO Opposition to
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                       16                      Motion for Summary Judgment
  SAN FRANCISCO                                                                           Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-20
                                                            910 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page1818ofof2424



                     1

                     2

                     3

                     4

                     5

                     6

                     7

                     8

                     9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17   Id. at 3-17.
                    18   III.    3GPP2 Mobile Station Performance and Conformance Testing
                    19           35.    CDMA Cellular Standards include performance and conformance testing standards
                    20   for mobile stations which are used to verify that mobile stations comply with the standard and
                    21   perform adequately for smooth interoperation in cellular systems. This is testing interoperation
                    22   with base stations and operating in a manner that does not materially impact the operation and
                    23   performance of the network. The performance testing standards are at the device level (e.g., the
                    24   entire handset), and specify a minimum level of performance, and provide test configurations and
                    25   procedures to verify the performance. TIA-98-H-1[E] (Exhibit 9), titled “Recommended Minimum
                    26   Performance Standards for cdma2000 Spread Spectrum Mobile Stations” is the latest version of the
                    27   mobile station performance standards for IS-95 and cdma2000 1x. See Telecommunications
                    28
MORGAN, LEWIS &                                                                      Tiedemann Declaration ISO Opposition to
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                      17                      Motion for Summary Judgment
  SAN FRANCISCO                                                                          Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-20
                                                            910 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page1919ofof2424



                     1   Industry Association, “Recommended Minimum Performance Standards for cdma2000 Spread
                     2   Spectrum Mobile Stations,” TIA-98-H-1[E] (April 2014) (Exhibit 9). TIA-866-D-1[E] (Exhibit
                     3   10) is the latest version of the access terminal performance standard corresponding to TIA-856.
                     4   See Telecommunications Industry Association, “Recommended Minimum Performance Standards
                     5   for cdma2000 High Rate Packet Data Access Terminal,” TIA-866-D-1[E] (April 2014) (Exhibit
                     6   10). Similarly, the conformance testing standards are also at a device level and verify that an
                     7   individual mobile station properly implements the various protocols for communication with a base
                     8   station. Id. TIA-1035-B (Exhibit 11), titled “Signaling Conformance Test Specification for
                     9   cdma2000 Spread Spectrum Systems” is the latest version of the mobile station conformance
                    10   standards for IS-95 and cdma2000 1x. See Telecommunications Industry Association, “Signaling
                    11   Conformance Test Specification for cdma2000 Spread Spectrum Systems,” TIA-1035-B
                    12   (August 2014) (Exhibit 11). TIA-919-B (Exhibit 12), titled “Signaling Conformance Specification
                    13   for High Rate Packet Data Air Interface” is the latest version of the access terminal conformance
                    14   standard corresponding to TIA-856. See Telecommunications Industry Association, “Signaling
                    15   Conformance Specification for High Rate Packet Data Air Interface,” TIA/EIA-919-B (September
                    16   2011) (Exhibit 12). There are additional standards which test other aspects of the CDMA Cellular
                    17   Standards such as SMS, position location, and data services.
                    18          36.     The performance and conformance testing specifications form the basis for the
                    19   formal CCF (CDMA Certification Forum) certification program, now part of the GCF (Global
                    20   Certification Forum).
                    21          37.     None of the performance and conformance standards-based procedures deal with
                    22   modem chips, and there are no 3GPP2 specifications for conformance testing requirements of
                    23   modem chips. During the development of the CDMA standards, mobile station vendors were very
                    24   opposed to having any special interfaces in the mobile station for testing. As a result, no interfaces
                    25   beyond that to a UIM and to a TE, which were previously mentioned, were ever defined. A standard
                    26   for loopback, TIA-126-E (Exhibit 13), titled “Loopback Service Options (LSO) for cdma2000
                    27   Spread Spectrum Systems” was developed to facilitate such testing. See Telecommunications
                    28   Industry Association, “Loopback Service Options (LSO) for cdma2000 Spread Spectrum
MORGAN, LEWIS &                                                                          Tiedemann Declaration ISO Opposition to
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                         18                       Motion for Summary Judgment
  SAN FRANCISCO                                                                              Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-20
                                                            910 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page2020ofof2424



                     1   Systems,” TIA-126-E (December 2011) (Exhibit 13).
                     2          38.     For completeness, I note that the CDMA Cellular Standards do recognize that the
                     3   antenna may be a separable element of the mobile station.             Nevertheless, the performance
                     4   requirements include the antenna, such as parameters from transmit power given in terms of ERP
                     5   (Effective Radiated Power) or EIRP (Effective Isotropic Radiated Power)—which is as if the
                     6   antenna is present. The “separable antenna” allows direct input of RF signals into the mobile station
                     7   (MS) and measurement of the transmitter using a test base station—rather than having to do the
                     8   testing in an anechoic chamber or in the field.
                     9          39.     The goal of performance testing is to ensure a minimum level of system
                    10   performance. Performance testing is specified in terms of mobile station performance as a whole,
                    11   as opposed to the performance of its components.
                    12          40.     Most of 3GPP2’s detailed performance and conformance testing specifications were
                    13   developed by Working Group 4 of TSG-C. None of these conformance tests are specific to a
                    14   modem chip; instead, the tests focus on complete mobile stations or for the case of a specialized
                    15   aspect such as position location, the specific mobile station functionality related to position
                    16   location. Figure 6.12.1-1 illustrates the testing setup for GPS-based position location testing from
                    17   TIA-916-A, titled “Recommended Minimum Performance Standard for Mobile Stations with
                    18   Position Service,” where a GPS simulator has been added to send GPS satellite navigation signals
                    19   as well as the infrastructure PDE (Postion Determining Element) simulator, which calculate the
                    20   mobile station location. See Telecommunications Industry Association, “Recommended Minimum
                    21   Performance Standard for Mobile Stations with Position Service,” TIA-916-A (February 2012)
                    22   (Exhibit 14). Again, all testing is relative to the mobile station.
                    23

                    24

                    25

                    26
                    27

                    28
MORGAN, LEWIS &                                                                           Tiedemann Declaration ISO Opposition to
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                          19                       Motion for Summary Judgment
  SAN FRANCISCO                                                                               Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-20
                                                            910 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page2121ofof2424



                     1

                     2

                     3

                     4

                     5

                     6

                     7

                     8

                     9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17
                         Id. at 6-21.
                    18
                                 41.    The Test Specification for cdma2000, TIA-1035-B (Exhibit 11), titled “3GPP2
                    19
                         Signaling Conformance Test Specification for cdma2000 Spread Spectrum Systems,” makes no
                    20
                         reference to a modem chip. TIA-1035-B (Exhibit 11). Instead, it refers to a complete cellular
                    21
                         handset: “‘mobile station’ refers to a subscriber terminal, handset, PDA, wireless local loop unit,
                    22
                         or any other CDMA subscriber terminal that communicates with the base station at the air
                    23
                         interface.” TIA-1035-B at xv. The Test Specification for cdma2000 describes the testing objective
                    24
                         as follows: “The objective of these tests is to demonstrate mobile station or base station compliance
                    25
                         to over-the-air messaging and protocol requirements in the cdma2000 family of standards indicated
                    26
                         in the Traceability sections of each test case.” Id. Examples of compliance tests that a modem
                    27
                         chip, by itself, could not practice include the following:
                    28
MORGAN, LEWIS &                                                                         Tiedemann Declaration ISO Opposition to
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                         20                      Motion for Summary Judgment
  SAN FRANCISCO                                                                             Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-20
                                                            910 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page2222ofof2424



                     1                      a. “Power on the mobile station” and “Verify that the mobile station does not
                     2                         indicate CDMA service is available.” Id. ¶ 1.2.1.4.
                     3                      b. “Make a mobile station-originated Call, and verify that the mobile station
                     4                         uses the access parameters specified in Table 1.3.1.2.4-2.” Id. ¶ 1.3.1.2.4.
                     5                      c. “Verify that the mobile station indicates called party busy, e.g. the mobile
                     6                         station plays the busy tone in the earpiece.” Id. ¶ 2.3.1.4.
                     7           42.    Annex A of TIA-1035-B (Exhibit 11) shows test configurations for the mobile
                     8   station, all of which show a complete mobile station, without any splitting of the mobile station
                     9   into components.
                    10           43.    TIA-98-H-1[E] (Exhibit 9), titled “Recommended Minimum Performance
                    11   Standards for cdma2000 Spread Spectrum Mobile Stations” also illustrates that TIA-standards
                    12   compliance is determined in relation to the complete device. For example, the functional block
                    13   diagrams for test set-up are configured to simulate and measure compliance between a base station
                    14   and a “Mobile Station Under Test,” as shown below in Figure 6.5.1-1.
                    15

                    16

                    17

                    18

                    19

                    20
                    21

                    22

                    23

                    24

                    25

                    26
                    27
                         Id. at 6-19.
                    28
MORGAN, LEWIS &                                                                         Tiedemann Declaration ISO Opposition to
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                        21                       Motion for Summary Judgment
  SAN FRANCISCO                                                                             Case No. 5:17-cv-00220-LHK-NMC
                         Case
                          Case5:17-cv-00220-LHK
                                5:17-cv-00220-LHK Document
                                                   Document870-20
                                                            910 Filed
                                                                  Filed10/17/18
                                                                        09/24/18 Page
                                                                                  Page2323ofof2424



                     1           44.    TIA-820-D-2[E] (Exhibit 15), titled “Removable User Identity Module for Spread
                     2   Spectrum Systems,” defines functionality for the SIM card within a mobile station.                 See
                     3   Telecommunications Industry Association, “Removable User Identity Module for Spread Spectrum
                     4   Systems,” TIA-820-D-2[E] (January 2014) (Exhibit 15). This specification illustrates that the TIA
                     5   standards are capable of partitioning a mobile station when desired; however, the complete mobile
                     6   station remains the primary functional end-user element defined by the TIA cellular standards.
                     7   While this figure differentiates the UIM from the Mobile Equipment (“ME”) within the MS, the
                     8   nomenclature merely differentiates the UIM from everything else in the MS (collectively referred
                     9   to as the ME). There is no such partitioning for modem chips within mobile stations.
                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19   Id. at 4-4.
                    20
                                 45.    The exhibits I have cited and enclosed with this declaration are true and correct
                    21
                         copies of the TIA standards discussed herein. The 3GPP2 versions of these documents are also
                    22
                         available for download from the respective 3GPP2 webpages.
                    23
                                 46.    Thus, for at least the reasons identified in Paragraph 16 above and as detailed in the
                    24
                         examples from the CDMA Cellular Standards in subsequent paragraphs, it is incorrect to state that
                    25
                         the 3GPP2 or TIA cellular communication standards are practiced by a modem chip. The 3GPP2
                    26
                         and TIA standards define the mobile station and its interconnectivity with the cellular network, and
                    27
                         do not define features or functionalities on further subdivisions of the mobile station, such as
                    28
MORGAN, LEWIS &                                                                         Tiedemann Declaration ISO Opposition to
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                        22                       Motion for Summary Judgment
  SAN FRANCISCO                                                                             Case No. 5:17-cv-00220-LHK-NMC
Case
 Case5:17-cv-00220-LHK
       5:17-cv-00220-LHK Document
                          Document870-20
                                   910 Filed
                                         Filed10/17/18
                                               09/24/18 Page
                                                         Page2424ofof2424
